723 F.2d 580
UNITED STATES of America, Plaintiff-Appellee,v.Donald P. McMANIGAL, Defendant-Appellant.
No. 82-1754.
United States Court of Appeals,Seventh Circuit.
Dec. 20, 1983.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 81 CR 764 Joel M. Flaum, Judge.

On Remand from the Supreme Court.1

1
Before CUMMINGS, Chief Judge, HARLINGTON WOOD, Jr., Circuit Judge, and WALTER E. HOFFMAN, Senior District Judge*.

ORDER

2
On consideration of the parties' Circuit Rule 19 statements, filed this month in the light of Russello v. United States, --- U.S. ----, 104 S.Ct. 296, 78 L.Ed.2d 17 (1983), our judgment of May 19, 1983 (see 708 F.2d 276) is vacated insofar as it holds that "any interest" in forfeiture section of racketeering statute (18 U.S.C. Sec. 1963(a)(1) does not include proceeds derived from a pattern of racketeering activity (708 F.2d at 283-287) but is reaffirmed insofar as it holds that the United States can only recover whatever accounts receivable were still in existence at time of defendant's conviction (708 F.2d at 287-290).2   Therefore the district court's order forfeiting $99,700 to the United States remains reversed.



1
 See --- U.S. ----, 104 S.Ct. 419, 78 L.Ed.2d ----


*
 The Honorable Walter E. Hoffman, Senior District Judge for the Eastern District of Virginia, is sitting by designation


2
 This question was left open in Russello.  ---  U.S. at ---- n. 3, 104 S.Ct. at 304 n. 3